

117 SRES 200 ATS: Condemning recent hate crimes committed against Asian American and Pacific Islanders.
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 200IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Grassley (for himself, Mr. Durbin, Mr. Cornyn, Mr. Whitehouse, Mr. Kennedy, Mr. Warnock, Mr. Tillis, Mr. Scott of Florida, Ms. Ernst, Mr. Wicker, Ms. Collins, Mr. Scott of South Carolina, Mr. Romney, Mr. Moran, Mr. Young, Mr. Cassidy, Mrs. Fischer, Mr. Portman, Mr. Crapo, Mr. Sullivan, Mr. Cramer, Mr. Risch, Mr. Hoeven, Mr. Rounds, Mr. Rubio, Mr. Cruz, Mr. Ossoff, and Ms. Hassan) submitted the following resolution; which was considered and agreed toRESOLUTIONCondemning recent hate crimes committed against Asian American and Pacific Islanders.Whereas following the spread of COVID–19 in 2020, there has been a dramatic increase in hate crimes and violence against Asian American and Pacific Islanders;Whereas between March 19, 2020, and February 28, 2021, there have been 3,795 firsthand accounts of anti-Asian and Pacific Islander hate incidents and crimes reported from all 50 States, United States territories, and the District of Columbia; Whereas during this timeframe, race has been cited as the primary reason for discrimination, making up over 90 percent of incidents;Whereas roughly 36 percent of these incidents took place at a business and more than 2,000,000 Asian American and Pacific Islander businesses have contributed to the diverse fabric of American life; Whereas during this time, Asian American and Pacific Islander youth under 20 years old make up approximately 13 percent of victims;Whereas during this time, Asian American and Pacific Islander elderly over 60 years old make up approximately 7 percent of victims;Whereas, on January 28, 2021, Vicha Ratanapakdee died from injuries after being horrifically attacked in front of his home;Whereas the Royal Thai Consulate-General in Los Angeles has warned Thai people in California to be on their guard following the killing of Vicha Ratanapakdee;Whereas, on March 16, 2021, the following 8 people were murdered in 3 Asian American-owned spas in Atlanta, Georgia: Xiaojie Tan, Daoyou Feng, Delaina Ashley Yaun González, Paul Andre Michels, Soon Chung Park, Hyun Jung Grant, Suncha Kim, and Yong Ae Yue; Whereas 6 of the Americans killed in Atlanta on March 16, 2021, were women of Asian descent – Xiaojie Tan, Daoyou Feng, Soon Chung Park, Hyun Jung Grant, Suncha Kim, and Yong Ae Yue;Whereas 1 of the Americans killed in Atlanta on March 16, 2021, was a veteran who served in the United States Army – Paul Andre Michels; andWhereas Asian American and Pacific Islanders have made significant contributions to American culture: Now, therefore, be itThat the Senate—(1)affirms that the United States stands united in condemning and denouncing any and all anti-Asian and Pacific Islander sentiment in any form;(2)condemns all manifestations or expressions of racism, and anti-Asian and Pacific Islander or ethnic intolerance;(3)calls on the Committee on the Judiciary of the Senate to strongly consider holding a hearing related to the surge in violence against Asian Americans and Pacific Islanders;(4)applauds the Department of Justice’s commitment to conduct a 30-day review of violence against Asian Americans and Pacific Islanders, which will seek to improve the Federal Government’s capacity to track and identify hate incidents, review civil enforcement authorities, and assess whether additional money is needed to support law enforcement’s response to the surge in violence; and (5)calls on Federal law enforcement officials, working with State and local officials—(A)to expeditiously and vigorously investigate all reports of Asian American and Pacific Islander hate crimes in the United States;(B)to work to improve the reporting of Asian American and Pacific Islander hate crimes; and(C)to hold the perpetrators of those crimes accountable and bring the perpetrators to justice. 